—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 27, 1977, convicting him of criminal possession of a controlled substance in the second degree, upon a jury verdict, and imposing sentence. Matter remitted to Criminal Term to hear and report on whether defendant was denied his constitutional right to a speedy trial, with special attention to be given to the question of whether, in fact, certain witnesses were unavailable to the defendant by the time of trial, and appeal held in abeyance in the interim. Criminal Term shall file its report with all convenient speed. Critical to the contention by the defendant that he was denied his constitutional right to a speedy trial is an evidentiary examination of the five factors set forth in People v Taranovich (37 NY2d 442). In the circumstances presented by this case, particular emphasis should be given to whether "there is any indication that the defense has been impaired by reason of the delay” (see People v Taranovich, supra, p 446), to wit, were certain witnesses unavailable to the defendant by the time of trial. Hopkins, J. P., Damiani, Lazer and Margett, JJ., concur.